Title: To Thomas Jefferson from Thomas Munroe, 13 August 1802
From: Munroe, Thomas
To: Jefferson, Thomas


          
            Sir,
            Washington 13th. August 1802
          
          Mr King the late Surveyor of the City, and his Son Robert having this morning informed me that they shall on Sunday next sail for England in a vessel lying at Alexandria—and that several persons have applied to them within the last day or two to lay off lots & give levels, and other necessary information relative to buildings, which it will not be in their power to do before their departure—And as some inconvenience may arise from the want (even for a short time) of a person to perform these particular duties I have deemed it proper to communicate the circumstances for your directions on the subject.—
          Mr. King, the younger, tells me there are upwards of seventy houses now building, or about to be commenced in the City, if so many applications will be made by the builders for information similar to that heretofore given by him under his Appointment from the Commissioners to regulate the lines and levels of Lots, and to carry into effect the general regulations for building declared by the President on the 17th October 1791.—
          I fear the State of the Surveying Department, generally, is more irregular and confused, and will require much more attention and labour to adjust & compleat it than has been supposed.—Some inconvenience has lately been experienced & complained of from the want of a Surveyor properly qualified to attend the Office—Several of the Lots advertised for sale on the 30th Instant I find have not been calculated, and their contents in square feet ascertained, nor have the divisions of all the squares been perfected—. I think we cannot do well without a Surveyor at the sale—Various cases have occurred at all past sales which required the services of one. If there be any documents or materials which may be deemed useful in correcting the plate for a permanent plan of the City they can be more conveniently collected during the present, & two next months, than at a later period in case you should honor me with any directions on the subject.—
          With sentiments of the highest respect I have the honor to be Sir Yr mo Ob Servt
          
            Thomas Munroe
          
        